Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la que se unen los Jueces Asociados Señores Negrón García y Alonso Alonso.
En su opinión en este caso, la mayoría entremezcla dos cuestiones jurídicas que, a pesar de estar relacionada una con la otra, son distintas entre sí. Llega, además, a un resultado que, respetuosamente, considero desacertado e injusto.
La cuestión propiamente ante nos es si determinadas negociaciones entre las víctimas de un grave accidente automovilístico y la aseguradora del causante del acci-dente, según se reflejan en las cartas enviadas por esa ase-guradora a dichas víctimas, interrumpieron el término prescriptivo de la acción de daños y perjuicios que las víc-timas tenían derecho a incoar bajo el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. La mayoría en su opinión exa-mina brevemente la normativa sobre los efectos jurídicos de las ofertas de transacción y resuelve que no se inte-rrumpió la prescripción en este caso porque las gestiones realizadas por la aseguradora para tratar de llegar a una transacción no constituyeron un acto de reconocimiento de deuda. A renglón seguido, sin examinar a fondo esta otra *678parte de la normativa aplicable, como si se tratase de una ocurrencia súbita, la mayoría resuelve además que tam-poco se interrumpió la prescripción por reclamación extrajudicial.
No puede disputarse de modo alguno que las gestiones en cuestión no constituyeron una aceptación de responsa-bilidad por parte de la compañía de seguros. Coincido ple-namente con la mayoría en que esa compañía sólo estaba en trámites dirigidos a lograr una transacción con las víc-timas y en que ello no aparejaba un reconocimiento de deuda. Tal determinación, sin embargo, no resuelve total-mente la cuestión ante nos de si se interrumpió la prescrip-ción o no. Las negociaciones entre las víctimas y la asegu-radora pueden haber dado lugar a que se configurara una reclamación extrajudicial por las víctimas, aunque no haya mediado un reconocimiento de deuda por la aseguradora. Como reconoce la propia mayoría en su opinión, son dos eventos jurídicos totalmente distintos entre sí. Art. 1873 del Código Civil, 31 L.P.R.A. see. 5303. Como tal, en un caso como el de marras, ambas posibilidades requieren una con-sideración cabal y separada.
En el caso de marras ciertamente no hubo un reconoci-miento de deuda, pero sí medió una reclamación extrajudicial. Sin embargo, la mayoría desacertadamente no lo resuelve así. En mi criterio, la mayoría despacha muy ligeramente la cuestión de si en este caso hubo una recla-mación extrajudicial que interrumpiese la prescripción. Cita algo de la normativa que rige el asunto pero no la aplica con pleno sentido jurídico. Sobre todo, no se analiza el asunto a fondo con miras a la naturaleza y los propósitos de las instituciones jurídicas en cuestión y a las circuns-tancias especiales del caso.
En la primera de las cartas enviada por la aseguradora a las víctimas, citada por la mayoría en su opinión, la ase-guradora reconoce expresamente no sólo que las víctimas rechazaron la primera oferta de transacción de la compa-*679ñía de seguros de $3,000, sino que además dichas víctimas le indicaron a la compañía “que la suma de $35,000.00 po-dían considerarla favorablemente”. Opinión mayoritaria, pág. 671. Es decir, la aseguradora admite que las víctimas reclamaron una cantidad mayor para llegar a un acuerdo. Esta reclamación de las víctimas satisfizo cabalmente los requisitos que deben cumplir las reclamaciones extrajudi-ciales para ser efectivas, conforme lo pautado extensa-mente en el caso clave Díaz de Diana v. A.J.A.S. Ins. Co., 110 D.P.R. 471 (1980). Se trata evidentemente de un acto de declaración de voluntad para requerir un comporta-miento, que fue recibido por el obligado. Díaz de Diana v. A.J.A.S. Ins. Co., supra, pág. 476.
La reclamación extrajudicial aludida dio lugar a que la compañía de seguros procediera entonces a evaluarla. En la referida Carta de 13 de octubre de 1988, la aseguradora, después de reconocer la reclamación de $35,000 de las víc-timas, les solicitó a éstas la entrega de todos los certifica-dos médicos acreditativos de las lesiones sufridas por las víctimas, y expresamente les explicó que necesitaba tales certificados para poder evaluar su reclamación a la luz de éstos, y de esa forma poder emitir una decisión.
Luego de haber enviado la carta aludida, el 25 de enero de 1989 el ajustador de la compañía de seguros visitó por tercera vez a las víctimas en su residencia. En esta ocasión obtuvo copias de algunos de los certificados médicos que la compañía había requerido en la Carta de 13 de octubre de 1988. Al día siguiente de esta tercera visita, la asegura-dora volvió a escribirle a las víctimas pidiéndoles el resto de los certificados médicos. Es decir, la compañía de segu-ros quería algo más de lo que se le entregó el 25 de enero, y por eso en su Carta de 26 de enero de 1989 les dice a las víctimas:
... vuelvo a recalcarle que sin esos documentos bajo ningún concepto podremos efectuar una evaluación de su caso que nos permita hacerle una oferta en transacción razonable.
*680De todo lo anterior es evidente que las víctimas habían hecho una reclamación extrajudicial que seguía vigente ante la compañía de seguros mientras ésta la evaluaba. Es evidente también que las víctimas entendían que estaban en un proceso de negociación que posiblementé daría lugar a un acuerdo, que haría innecesario el trámite judicial. Su participación en ese proceso implicaba necesariamente la voluntad de hacer valer su derecho a una indemnización. No puede estimarse de modo razonable alguno que su par-ticipación en el proceso de negociación constituyera un abandono o inercia en el ejercicio de sus derechos. De Jesús v. Chardón, 116 D.P.R. 238 (1985). Por el contrario, tratán-dose de personas que no eran legas en estos asuntos —como las víctimas no lo eran— su participación en las negociaciones es prueba clara de su intención de ejercitar sus derechos. Feliciano v. A.A.A., 93 D.P.R. 655 (1966). Es además aplicable a este caso la acertada cita que hicimos del eminente comentarista Diez-Picazo, en Zambrana Maldonado v. E.L.A., 129 D.P.R. 740, 752 (1992):
“La Ley no exige, en este punto, ninguna forma especial y donde la ley no distingue tampoco debemos nosotros distinguir. En cualquier forma en que sea hecha la reclamación posee valor interruptivo. ... En todo caso, se podrá plantear un problema de prueba —de la existencia de la reclamación y de su fecha-pero no un problema de forma.” (Enfasis suplido.)
Conforme a la doctrina civilista, en Puerto Rico ya he-mos resuelto claramente que la prescripción extintiva es una institución que “ ‘se basa en el imperativo de castigar la inercia en el ejercicio de los derechos [y así] ... evitar litigios difíciles de adjudicar por la antigüedad de las recla-maciones’ ”. Zambrana Maldonado v. E.L.A., supra, pág. 751. Véase De Jesús v. Chardón, supra. Su propósito claro es darle efectividad al tráfico jurídico, evitando que el deu-dor o sujeto pasivo de una relación jurídica sea indebida-mente afectado por las demoras o abandono del titular activo. íd. La clara presencia de los elementos aludidos de *681inercia o abandono son esenciales para que sea justificable moral y jurídicamente una determinación de que en deter-minado pleito medió la prescripción debido a que que tal determinación, al conculcar la acción para reclamar un de-recho, tiene el grave y oneroso efecto de negar su vindicación. Es por ello que Diez-Picazo entiende que una reclamación extrajudicial posee valor interruptivo no im-porta la forma en que sea hecha, y que Albaladejo juzgue similarmente que deben considerarse muchas formas posi-bles de hacer la reclamación extrajudicial, “siempre que la conciencia social estime que se trata de una conducta en la que, con más o menos suavidad, o de forma más o menos tajante o apremiante, se muestre la decisión de obtener el pago”. M. Albaladejo García, Comentario al Artículo 1.973 del Código Civil, 1977 Rev. Der. Priv. 987, 989 (1977). El fundamental valor jurídico de permitirle a las partes vin-dicar sus derechos judicialmente requiere esta concepción liberal de la reclamación extrajudicial.
En el caso ante nos las víctimas sufrieron daños serios, incluyendo a una de ellas, quien resultó gravemente herida. Estas víctimas son sujetos activos de importantes derechos que no deben denegarse trivialmente. Dichas víc-timas actuaron prestamente en el ejercicio de sus derechos. De ningún modo puede estimarse que actuaron de forma tal que quedaran satisfechos los propósitos jurí-dicos que le darían sentido y justificarían la aplicación aquí de la institución de la prescripción. Dichas víctimas no abandonaron su causa de acción ni incurrieron en dilacio-nes que dificultasen la adjudicación de su reclamación. No actuaron de modo tal que afectara indebidamente los dere-chos de los demandados. Por el contrario, su reclamación era objeto de un proceso de negociación con la aseguradora. Ésta, con su consabida experiencia en estos asuntos y su fácil acceso al asesoramiento jurídico, era la única que te-nía interés en postergar o darle largas al asunto. Por razo-nes de equidad, si hubiese alguna duda sobre la cuestión *682de la prescripción —y yo no creo que la haya — (1) esa duda debe resolverse a favor de las víctimas. Ello sería lo justo y estaría conforme con el reiterado principio, que hemos de-sarrollado en otro contexto, de que los casos deben verse en sus méritos. Banco de la Vivienda v. Carlo Ortiz, 130 D.P.R. 730 (1992); Mercado v. Panthers Military Soc., Inc., 125 D.P.R. 98 (1990); Echevarría Jiménez v. Sucn. Pérez Meri, 123 D.P.R. 664 (1989); Garriga Gordils v. Maldonado Colón, 109 D.P.R. 817, 822 y 823 (1980). De esta forma, además, se evitaría el efecto que tiene la decisión de la mayoría de darle carta blanca a la perniciosa práctica de algunas aseguradoras de entretener con ofertas de tran-sacción a las ingenuas víctimas de accidentes mientras transcurre el período prescriptivo para incoar la acción judicial correspondiente. Nótese que la mayoría en su opi-nión ni siquiera exige que en estos casos la aseguradora le advierta a las víctimas que sus derechos pueden disiparse mientras “negocian” una transacción con ella.
En resumen, pues, para mí no tiene sentido jurídico al-guno, y constituye una injusticia, aferrarse a una interpre-tación restrictiva y técnica en extremo de la figura de la prescripción, para denegar el derecho de acción a víctimas que han sufrido graves daños y que no se han cruzado de brazos en su reclamación, sobre todo cuando ello tiene el efecto de permitir que continúe ocurriendo la aludida prác-tica indebida de algunas aseguradoras. Por ello, DISIENTO.

 En el complejo proceso ante el foro de instancia, en el cual las víctimas resultaron victoriosas y obtuvieron una importante suma como indemnización, el asunto en controversia nunca fue la cuestión de la prescripción, sino más bien lo relativo a la prueba de algunos de los daños.